Citation Nr: 0310507	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  00-06 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of ear infections.

2.  Entitlement to service connection for claimed residuals 
of pneumonia.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from January to February 1956, 
from July 1956 to July 1964, and from April 1965 to June 
1967.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
RO.  The veteran testified at a personal hearing before a 
Hearing Officer at the RO in March 2000.  

The case was remanded by the Board to the RO in March 2001 
for additional development of the record.  

In December 2002, the Board determined that additional 
development was necessary in this case prior to further 
appellate review.  Specifically, the Board directed that the 
veteran be reexamined to determine the likely etiology of the 
claimed residuals of ear infections and of the claimed 
residuals of pneumonia.  The examinations were conducted in 
April 2003, and those reports are discussed herein below.  



REMAND

The veteran asserts that service connection is warranted for 
residuals of ear infections and pneumonia.  The veteran was 
afforded VA examinations in conjunction with his claims of 
service connection in July 1999.  

The veteran's claim as to these issues was denied in a 
November 1999 RO rating decision.  The veteran timely 
appealed that determination.  Thereafter, the veteran 
testified before a Hearing Officer at the RO in March 2000.  

In March 2001, the case was remanded to the RO for additional 
development of the record.  Pursuant to the directives set 
forth in the Remand, the veteran was afforded additional VA 
examinations in November 2001 in conjunction with his claims 
of service connection.  

In June 2001 and in October 2001, the veteran was notified of 
the VCAA and its implications.  The veteran was notified of 
what evidence was necessary to substantiate his claims of 
service connection.  

In December 2002, the Board undertook additional development 
on the issues of service connection for claimed residuals of 
ear infections and pneumonia, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2)).  The development included, among 
other things, additional VA examinations, held in April 2003.  

Development was completed and the Board thereafter provided 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified 
at 38 C.F.R. § 20.903).  

Importantly, the Federal Circuit recently decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, No. 
02-7304, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003), 
which interprets the VCAA to require that the veteran must be 
provided with notice of up to one year to provide any 
additional evidence to substantiate the claim on appeal.  In 
addition, the case essentially invalidates the Board's 
development regulations noting a violation of the veteran's 
due process.  

As such, the Board finds that the veteran has not been 
properly notified of the VCAA and that the veteran's due 
process rights have been violated.  Specifically, the RO has 
not had an opportunity to review the case based on all the 
evidence of record, particularly the most recent VA 
examination reports of April 2003.  

Because of this recent Federal Circuit decision, a remand in 
this case is required to afford the veteran proper due 
process.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, No. 02-7304, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  See also Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED for the following action:

1.  In light of the Federal Circuit's 
decision in Disabled American Veterans v. 
Sec'y of Veterans Affairs, No. 02-7304, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003), the RO must undertake to review 
the veteran's claims in light of the 
additional evidence added to the record 
pursuant to the Board's development, 
particularly the VA examination reports of 
April 2003.  The RO in this regard must 
ensure that all notification and any 
additional development action required by 
the Veterans Claims Assistance Act of 2000 
is completed.  In particular, the veteran 
must be notified that he has up to one 
year to provide any additional information 
in support of his claim.  

2.  Following further adjudication, if any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


